Exhibit 99.77C NRM Investment Company File # 811-02995 Attachment to Item 77 C Matters Submitted to Shareholders The following items were submitted to the Company’s shareholders at their annual meeting on December 17, 2009: Election of Directors The Board of Directors as previously reported to the Commission was unanimously elected by the votes of all shareholders present. Ethics Code Based upon the Compliance Officer’s communications with the SEC staff, he recommended adoption of a restatement of the Company’s Ethics Code to assure full compliance with the mandate of SEC Rule 17j-1 under the Investment Company Act.Included in the expanded code are disclosure procedures by access persons and reporting to the Board of quarterly activity. Based upon this information the shareholders present RESOLVED unanimously to adopt the restated Ethics Code in the form of the first exhibit hereto. Compliance Code Following a conference with the staff of the SEC, noting its recommendations and in compliance with the current requirements of SEC Rule 38a-1 under the Investment Company Act, the Compliance Officer redrafted the Company’s compliance program.
